IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In re the Matter of the Parenting and
 Support of A.B.                                  No. 80395-6-I

                                                  DIVISION ONE
 EMERY DEVIN HAMMOND,

                              Respondent,         UNPUBLISHED OPINION
                v.

 STEPHANIE NICOLE BANNICK,

                              Appellant.


       CHUN, J. — This case concerns a final parenting plan for A.B., the

daughter of Stephanie Bannick (the mother) and Emery Hammond (the father).

In crafting the plan, the trial court considered the recommendations of a guardian

ad litem (GAL), whose fees it required Bannick to pay. After a trial, the court

made findings under RCW 26.09.191(3). Based on those findings, it eliminated

Bannick’s residential time with A.B. until the mother completed 10 sessions of

reunification therapy. The trial court awarded attorney fees to Hammond and

retained jurisdiction over the matter. Bannick appeals the parenting plan, the

retention of jurisdiction, and the GAL and attorney fee awards. We affirm in part,

reverse in part, and remand for proceedings consistent with the opinion.

                                    BACKGROUND

       In a 2015 parentage proceeding, the trial court determined that Hammond

is A.B.’s father and issued an order of parentage designating Bannick as A.B.’s


  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80395-6-I/2


custodian. The court reserved the question of Hammond’s residential time with

A.B. for a later trial. After the parentage trial—at which Bannick did not appear—

the court entered an order designating Hammond as A.B.’s custodian.

          In 2016, the trial court held a trial to establish a parenting plan for A.B.,

after which the court issued a parenting plan with findings of fact and conclusions

of law.

          In 2017, Hammond petitioned to modify the parenting plan. The trial court

issued a temporary parenting plan that prohibited Bannick from visiting A.B. until

she completed a psychiatric assessment and treatment.

          In 2018, the trial court reinstated Bannick’s right to visitation. It also

appointed a GAL to investigate Bannick’s mental health and assist in the

development of a final parenting plan. It ordered Bannick to pay the GAL’s fees.

In 2019, the GAL issued a report recommending that A.B. continue to reside with

Hammond, and to phase in contact with Bannick contingent on her compliance

with therapy and medication management. Bannick moved for the court to adopt

the GAL’s recommendations, which motion the trial court denied, in part because

the GAL had not been provided with a copy of the court’s 2016 findings and

conclusions.

          In June 2019, the court held a trial on the father’s petition to modify. The

court issued its oral ruling and then, on July 2, a final parenting plan modifying

the prior plan. It ordered 10 sessions of reunification therapy between Bannick

and A.B., after which either party could move for additional residential time. It

also found, among other findings under RCW 26.09.191(3), that Bannick had a


                                              2
No. 80395-6-I/3


long-term substance abuse issue that gets in the way of her ability to parent, and

that she had withheld A.B. from Hammond without good reason. The trial court

retained jurisdiction in the matter and included a provision allowing the parties to

move to amend the plan after a year. It also invited the parties to a post-ruling

conference call to discuss any questions about the parenting plan.

       The court heard questions from the parties over telephone on July 10,

2019. The court clarified its plan and indicated that it allowed the parties to move

to amend the residential provision of the parenting plan and avoid the

modification procedure in RCW 26.09.260. After the call, on July 22, 2019, the

trial court issued an amended final parenting plan.1 It also awarded Hammond

attorney fees. Bannick appeals.

       We discuss additional facts below as necessary.

                                      ANALYSIS

       We review modifications to a parenting plan for an abuse of discretion. In

re Marriage of Hansen, 81 Wash. App. 494, 498, 914 P.2d 799 (1996). A trial court

abuses its discretion when its decision is manifestly unreasonable or based on

untenable grounds or reasons. In re Marriage of Katare, 175 Wash. 2d 23, 35, 283
P.3d 546 (2012). “A trial court’s decision is based on untenable grounds when

the decision is contrary to law.” State v. Kassner, 5 Wash. App. 2d 536, 539, 427
P.3d 659 (2018).




       1
         Below, we refer to the July 22, 2019 amended final parenting plan as “the
parenting plan.”


                                           3
No. 80395-6-I/4


       We review a trial court’s factual findings for substantial evidence. Katare,
175 Wash. 2d at 35. Evidence is substantial if it would suffice “to persuade a fair-

minded person of the truth of the matter asserted.” Id. We will not reweigh the

evidence and will defer to the trial court’s credibility determinations. In re

Marriage of Fahey, 164 Wash. App. 42, 62, 262 P.3d 128 (2011).

   A. Amendment Procedure

       Bannick argues the trial court erred by allowing the parties to move to

amend the residential time provision of the parenting plan and avoid the

modification process of RCW 26.09.260. We agree.

       The parenting plan states that after 10 reunification therapy sessions and

at the therapist’s recommendation, either party may move for increased

residential time commensurate with the therapist’s recommendation. But the

parties may modify such a plan only by agreement, petition to modify, or

temporary order. See In re Marriage of Christel and Blanchard, 101 Wash. App.
13, 22, 1 P.3d 600 (2000) (“A permanent parenting plan may be changed in three

ways: by agreement, by petition to modify, and by temporary order.”). The trial

court allowed modification by motion so the parties could avoid the modification

process of RCW 26.09.260. Because this procedure is contrary to law, we

conclude the trial court erred by including it and remand the parenting plan.2 See



       2
          Bannick also argues that by declining to allow her to move for residential time
until completion of 10 reunification therapy sessions, the trial court abused its discretion
by making an open-ended reservation as prohibited by In re Parentage of C.M.F., 179
Wash. 2d 411, 314 P.3d 1109 (2013). Since we remand the parenting plan on the ground
that the trial court improperly allowed the parties avoid the modification procedure, we do
not reach this argument.


                                             4
No. 80395-6-I/5


Christel, 101 Wash. App. at 23–24 (concluding the trial court abused its discretion

by making a permanent change to a parenting plan where no petition to modify

was present).

   B. Bannick’s Residential Time

      The 2016 parenting plan provided some residential time for Bannick, but

the 2019 parenting plan eliminated her residential time pending her completion of

reunification therapy. In making this decision, the trial court made findings under

RCW 26.09.191(3)(a), (b), (c), (e), and (f).3 Bannick argues substantial evidence

does not support the findings under subsections (c) and (f)—that she has a long-

term substance abuse issue that gets in the way of her ability to parent and that

she improperly withheld A.B. from Hammond. She also argues that the trial court

abused its discretion by eliminating her residential time based on these findings


      3
        RCW 26.09.191(3) provides:
      A parent’s involvement or conduct may have an adverse effect on the
      child’s best interests, and the court may preclude or limit any provisions of
      the parenting plan, if any of the following factors exist:
            (a) A parent's neglect or substantial nonperformance of parenting
      functions;
            (b) A long-term emotional or physical impairment which interferes
      with the parent's performance of parenting functions as defined in
      RCW 26.09.004;
            (c) A long-term impairment resulting from drug, alcohol, or other
      substance abuse that interferes with the performance of parenting
      functions;
            (d) The absence or substantial impairment of emotional ties between
      the parent and the child;
            (e) The abusive use of conflict by the parent which creates the
      danger of serious damage to the child's psychological development;
            (f) A parent has withheld from the other parent access to the child
      for a protracted period without good cause; or
            (g) Such other factors or conduct as the court expressly finds adverse
      to the best interests of the child.


                                           5
No. 80395-6-I/6


because this restriction is not reasonably calculated to protect A.B. from physical,

mental, or emotional harm. We conclude that substantial evidence supports the

withholding finding, but not the substance abuse finding. And we conclude the

trial court did not abuse its discretion by eliminating Bannick’s residential time.

       1. Does substantial evidence support the contested findings?

          a. Substance abuse

       Bannick argues that substantial evidence does not support the trial court’s

finding that she suffers from a long-term substance abuse issue that gets in the

way of her ability to parent. We agree.

       In January 2018, Bannick reported to her doctor that she uses cannabis

five times per week for anxiety and depression, that she had used it since she

was 17 years old, and that she takes prescription Wellbutrin, Adderall, and

Effexor. In December 2018, she stated that she uses marijuana once a month.

In April 2019, Bannick tested positive for marijuana. At trial, Bannick testified that

she seldom uses marijuana, but that she is prescribed Wellbutrin, Adderall, and

Effexor. At trial, the GAL suggested that the parenting plan include provisions

requiring Bannick not to use marijuana along with her prescribed medications.

The trial court expressed concern about Bannick using marijuana along with anti-

anxiety and anti-depressant medication, and found that she had a long-term

substance abuse issue that interfered with her ability to parent.

       Given her statement to her doctor in 2018, and her positive test in 2019,

the trial court reasonably found that Bannick had used marijuana for a long-term

period. But while the GAL and trial court expressed concern about mixing


                                          6
No. 80395-6-I/7


marijuana with prescription drugs, the record lacks any evidence that Bannick

had an impairment that interfered with her ability to parent A.B. Thus, we

conclude that substantial evidence does not support this finding.

           b. Withholding A.B.

       Bannick argues that substantial evidence does not support the trial court’s

finding that she withheld A.B. from Hammond “for a long time without a good

reason.”4 Though this is a closer question, we disagree.

       The trial court based its withholding finding on an episode in July 2017

where Bannick took A.B. on vacation. The 2016 parenting plan allowed Bannick

to take A.B. on two weeks of vacation in summer 2017 but indicated that she

must provide her vacation schedule in writing by May 2017. On June 1, 2017,

Bannick told Hammond she wanted to take A.B. on vacation from July 10

through 17, and from August 3 through 10. But Bannick ultimately took A.B. on a

vacation to the Oregon coast from about July 21 through 31, with only a few

days’ notice to Hammond, and over his objection. The trial court found that this

constituted withholding of A.B. because the vacation differed from the planned

vacation dates for the summer established in June.

       Bannick argues that her failure to comply with the notice requirements of

the 2016 parenting plan should not lead to a withholding finding, since Hammond


       4
           In her assignments of error, Bannick argues the trial court improperly found in
its oral ruling that she took A.B. to Oregon “without telling anyone.” But Bannick makes
no argument about this finding in her brief, so she has waived the assignment of error.
See Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549
(1992) (holding a party waived its assignment of error after making no argument
supporting it in briefing). And the trial court did find that Hammond knew in advance
about the trip.


                                             7
No. 80395-6-I/8


also did not comply with the notice requirements. But the question is whether

substantial evidence supports the withholding finding at issue, not whether the

trial court could have also made a withholding finding against Hammond.

Bannick’s notification did not suggest that she would take A.B. on vacation on

July 21 through 31. Bannick also argues that because the parenting plan

allowed for vacation time, vacation was a good reason to keep A.B. in her care.

But the parenting plan required notice for vacation in May, and Bannick did not

comply with that requirement. Thus, the evidence could convince a fair-minded

person that Bannick improperly withheld A.B. from Hammond for a long time

without a good reason. We conclude that substantial evidence supports this

finding.
       2. Relationship between RCW 26.09.191(3) findings and residential
          restriction
           a. Did the trial court abuse its discretion by restricting Bannick’s
              residential time based on its RCW 26.09.191(3) findings?

       Under the circumstances defined by RCW 26.09.191(3), a trial court may

preclude or limit provisions of a parenting plan if a parent’s involvement or

conduct has an adverse effect on the child’s best interests. The trial court’s

ability to preclude or limit provisions of a parenting plan includes the ability to

completely preclude a parent’s residential time. In re Marriage of Underwood,

181 Wash. App. 608, 611, 326 P.3d 793 (2014).

       The trial court found that Bannick had neglected her parental duties; that

she had a long-term emotional or physical problem that gets in the way of her

ability to parent; that she suffered from a long-term substance abuse issue that



                                           8
No. 80395-6-I/9


gets in the way of her ability to parent; that she used conflict in a way that

endangers A.B.’s psychological development; and that she had withheld A.B.

from Hammond without good reason. These findings are linked to

RCW 26.09.191(3)(a), (b), (c), (e), and (f), respectively. As discussed above,

substantial evidence does not support the trial court’s substance abuse finding

under subsection (c). But since the trial court also made findings under

subsections (a), (b), (e), and (f), the trial court could preclude or limit provisions

of the parenting plan, such as Bannick’s residential time. And even if we decided

differently as to the withholding conclusion, Bannick does not challenge the trial

court’s findings under subsections (a), (b), and (e), and unchallenged findings of

fact are verities on appeal. State v. Campbell, 166 Wash. App. 464, 469, 272
P.3d 859 (2011). Thus, the trial court did not abuse its discretion by restricting

Bannick’s residential time.5

           b. Particularized findings

       Based on In re Marriage of Chandola,6 Bannick argues that any limitations

imposed by the trial court must have a nexus with the harm associated with the

RCW 26.09.191(3) findings, that they must stem from particularized evidence of

harm to the child, and that the trial court may impose limitations only as

necessary to protect the child from physical, mental, or emotional harm or else it


       5
           Bannick assigns error to the parenting plan because it does not serve A.B.’s
best interests. She supports this assignment in her brief by citing testimony from
witnesses at trial that she loves her daughter and that the two are bonded, and the
GAL’s statement that A.B. needs to have visitation with Bannick. But she cites no law
that would prevent the trial court from using its authority under RCW 26.09.191(3) to
restrict her residential time.
         6
           180 Wash. 2d 632, 648, 327 P.3d 644 (2014).


                                            9
No. 80395-6-I/10


abuses its discretion. See Chandola, 180 Wash. 2d at 636. But the Chandola

holding applies only to RCW 26.09.191(3)(g), the statute’s catch-all provision,

and not to subsections (a)–(f).7 The trial court need not have made such

particularized findings or concluded that the restrictions were reasonably

necessary to protect A.B.’s physical, mental, or emotional well-being.8

   C. Delegation of Contact Decision

       Bannick argues the parenting plan improperly delegated to Hammond the

decision of when she can have contact with A.B. by requiring agreement of the

parties for supervised two-hour visits between her and A.B. Hammond argues

he has no such discretion. We conclude the trial court did not abuse its

discretion by fashioning this provision.

       Until Bannick completes reunification therapy, she has no scheduled

residential or visitation time with A.B. If the parties agree to visitation, then

Bannick may participate in a two-hour supervised visit with A.B. By extension, if

Hammond does not agree to the visit, it will not occur. But Bannick cites no law


       7
           See In re Marriage of Ingersoll, noted at 200 Wash. App. 1070, 2017 WL 4653441
at *3–4 (review denied, In re Marriage of Ingersoll, noted at 190 Wash. 2d 1010, (2018));
but see GR 14.1 (“Washington appellate courts should not, unless necessary for a
reasoned decision, cite or discuss unpublished opinions in their opinions.”). Chandola’s
holding applies only to subsection (g) because subsections (a)–(f) already “‘concern
either the lack of any meaningful parent-child relationship whatsoever or conduct . . . that
seriously endangers the child’s physical or emotional well-being.’” Ingersoll, 2017 WL
4653441 at *3 (alteration in original) (quoting Chandola, 180 Wash. 2d at 647). We do note
that “[i]n its conclusion regarding the necessity of harm, [Chandola] referred generally to
RCW 26.09.191(3) rather than specifically to RCW 26.09.191(3)(g).” Ingersoll, 2017 WL
4653441 at *3 n.2. But “[t]his appears to be an inadvertent omission. Considered in
context—following directly after a reference to RCW 26.09.191(a)–(f)—the court’s
holding clearly referred only to subsection (3)(g).” Id.
         8
           Bannick also argues that the trial court cannot eliminate her residential time
under RCW 26.09.191(2). But it did so under subsection (3), not subsection (2).


                                            10
No. 80395-6-I/11


that precludes such a mechanism. She cites In re the Parentage of Schroeder

and In re the Parentage of Smith-Bartlett, in which the courts held a GAL and

arbitrator, respectively, could not unilaterally modify the visitation conditions in a

parenting plan. 106 Wash. App. 343, 352–53, 22 P.3d 1280 (2001); 95 Wash. App.
633, 639–40, 976 P.2d 173 (1999). In both cases, the court reasoned that any

modification of a parenting plan requires an independent inquiry by the trial court.

Schroeder, 106 Wash. App. at 352; Smith-Bartlett, 95 Wash. App. at 640. But neither

case applies, since an agreed-upon two-hour supervised visit is envisioned by

the parenting plan and would not constitute a modification of it. We conclude that

the trial court did not abuse its discretion by allowing two-hour supervised visits

upon agreement of the parties.

   D. Oral Findings and GAL Recommendation

       Bannick argues that substantial evidence does not support certain

portions of the trial court’s oral findings, which led the trial court to improperly

reject the GAL’s recommendation to phase in residential time for Bannick and

A.B. We conclude that even if substantial evidence does not support the

challenged oral findings, the trial court did not abuse its discretion by declining to

follow the GAL’s recommendation.

       A.B.’s kindergarten teacher and the visitation supervisor testified at trial.

Bannick argues that the trial court misapprehended the teacher’s testimony. She

says the court incorrectly quoted the teacher as saying that A.B. would need

“incredible attention and support” after her visits with her mother, and that A.B.

did better in class while visits were not occurring. She also argues the trial court


                                           11
No. 80395-6-I/12


misapprehended the testimony of the visitation supervisor. She says the court

incorrectly quoted the supervisor as saying that she “couldn’t get through to

[Bannick] about being on time and about being appropriate constantly,” and that

Bannick saw her as a nuisance and could not accept the rules of visitation.

Bannick also argues the trial court’s oral ruling shows it considered double

hearsay within admitted Child Protective Services documents, and that it

mischaracterized the evidence within the documents. The trial court incorporated

these oral findings into the parenting plan. From the foregoing, Bannick argues

that the trial court’s mischaracterizations influenced its decision to reject the

GAL’s recommendation for phased-in residential time.

        The trial court mistakenly quoted the testifying witnesses in the findings

above. But substantial evidence still supports the findings. The quote, “[A.B.

needed] incredible attention and support,” does not appear to be a direct quote

from the teacher’s testimony. But based on her testimony, it does appear that

A.B. needed increased attention and support after visits with her mother: the

teacher stated that A.B. had heightened anxiety and hyperactivity just before and

after visits with Bannick, and that A.B. needed more counseling during those

periods. The teacher also stated that A.B.’s behavior had improved in the month

and a half before trial when she was not seeing her mother. The trial court

incorrectly quoted the teacher, but substantial evidence supports the substance

of its finding.

        The trial court also incorrectly quoted the visitation supervisor by claiming

the supervisor stated that she “couldn’t get through to Mom about being on time


                                          12
No. 80395-6-I/13


and being appropriate consistently,” and that Bannick saw her as a “nuisance.”

While these exact words did not appear in the supervisor’s testimony, substantial

evidence supports their substance. The supervisor testified that Bannick

regularly arrived late. She testified that Bannick saw her as an adversary and

had an attitude towards her because of the visitation rules she imposed. And the

supervisor testified that she chose to stop participating in the visits in part

because of arguments with Bannick about the rules of visitation.

          And even if Bannick were correct that substantial evidence does not

support the findings based on the testimony of the teacher and supervisor, she

does not explain why the trial court would not still have been justified in entering

its residential plan. The trial court did not use the claimed misapprehended

testimony to support its findings under RCW 26.09.191(3), any of which would

justify restricting her residential time. Instead, the oral findings constituted part of

its summation of the testimony at trial. The claimed double hearsay that the trial

court relied on did go towards its abusive use of conflict finding—which Bannick

does not challenge9—but the trial court relied on plenty of other factual evidence

when it entered that finding. Even without an abusive use of conflict finding or a

substance abuse finding, the trial court would still have been justified in adopting

its residential plan based on its findings under RCW 26.09.191(3)(a), (b), and (f),

as discussed above. And the trial court need not have accepted the

recommendations of the GAL. In re Marriage of Magnuson, 141 Wash. App. 347,


          9
              Unchallenged findings of fact are verities on appeal. Campbell, 166 Wash. App.
at 469.


                                               13
No. 80395-6-I/14


350, 170 P.3d 65 (2007) (“Trial courts have broad discretion and are not bound

by GAL recommendations [in child placement decisions].”).

       Even if substantial evidence does not support the challenged oral findings,

the trial court did not abuse its discretion in entering the residential plan.

   E. Retention of Jurisdiction

       The trial court retained jurisdiction over the matter after issuing the

parenting plan. Bannick argues this retention was improper and would prevent

her from having a new judge, even in a modification proceeding. We conclude

the trial court did not abuse its discretion by retaining jurisdiction.

       “Although express authority to retain jurisdiction is not provided by statute,

authority to defer permanent decision-making with respect to parenting plans ‘for

a specified period of time’ comes from the trial court’s traditional equitable power

derived from common law to act in the best interests of the child.” In re Marriage

of Rounds, 4 Wash. App. 2d 801, 805, 423 P.3d 895 (2018) (In re Marriage of

Possinger, 105 Wash. App. 326, 336–37, 19 P.3d 1109 (2001)). We review for

abuse of discretion a trial court’s decision to retain jurisdiction. Id. at 804. We

may affirm on any ground supported by the record. In re Marriage of Rideout,

150 Wash. 2d 337, 358, 77 P.3d 1174 (2003).

       In Rounds, we held the trial court did not abuse its discretion by

indefinitely retaining jurisdiction to resolve any future disputes that arose under

the parenting plan. 4 Wash. App. 2d at 802. We reasoned that the retention of

jurisdiction was proper because the parenting plan was final, left no provisions

open, and clearly defined the residential schedule. Id. at 806. The court rejected


                                           14
No. 80395-6-I/15


the argument that retaining jurisdiction for more than a short period would

undermine the statutory objectives of a parenting plan, since the trial court could

not count on the parties to follow the plan peacefully. Id. at 806–07. The trial

court found that the mother repeatedly manipulated others to gain advantage in

litigation over the father, and that if she were free to take future parenting plan

disputes to a judge unfamiliar with her history of manipulation, she would likely

manipulate again. Id. at 804–05.

       Here, as reflected in the trial court’s oral ruling, it apparently retained

jurisdiction for purposes of judicial economy.10 The order retaining jurisdiction

does not explain the retention’s purpose, except to say retention is in the

“interests of justice.” As in Rounds, the trial court made a finding on Bannick’s

abusive use of conflict, but unlike in Rounds, it did not state that Bannick’s prior

actions motivated its decision to retain jurisdiction.

       Bannick argues that since the parenting plan is not final and the residential

schedule is not clearly defined, Rounds does not apply, and the trial court cannot

retain jurisdiction. Contrary to her assertions, the residential schedule is, for the

time being, clearly defined: Hammond is A.B.’s sole custodian. The parenting

plan also purports to be final. And while the trial court did not state its reasons in

the order retaining jurisdiction, it presumably could have retained jurisdiction for

reasons like those in Rounds. Such reasons might include Bannick’s history of

abusive use of conflict, as well as the trial court’s desire to oversee her


       10
         The court stated, “But I’m not going to make another judicial officer spend the
time and resources to get to know this case.”


                                           15
No. 80395-6-I/16


participation in reunification therapy. And we may affirm on any basis supported

by the record. Rideout, 150 Wash. 2d at 358. We conclude the trial court did not

abuse its discretion by retaining jurisdiction.11

   G. Fees

       Bannick argues the trial court erred in awarding Hammond attorney fees

and by ordering her to pay all the GAL’s fees. We agree.

       1. Attorney fees

       Bannick argues that since the trial proceedings regarded a modification of

the parenting plan, the trial court erred in using RCW 26.26B.060 as a basis for

attorney fees, since RCW 26.09.140 is the proper statute for granting attorney

fees in modification proceedings. She also argues that it constitutes reversible

error for a court to award fees under this statute without making findings about

the requesting party’s financial need and the other party’s ability to pay, and that

the trial court did not make such findings.

       Hammond petitioned to modify the parenting plan under RCW 26.09.

RCW 26.09.140 governs awards of attorney fees in modification proceedings. In

re Yeamans, 117 Wash. App. 593, 602, 72 P.3d 775 (2003). We review an award

under this statute for an abuse of discretion. In re Marriage of Steadman, 63 Wn.

App. 523, 529, 821 P.2d 59 (1991). RCW 26.09.140 requires the trial court to


       11
          Also, the trial court’s order of retention would not deprive Bannick of the right to
a new judge if she petitioned to modify the parenting plan under RCW 26.09.260. See
Rounds, 4 Wash. App. 2d at 807. Were she to so petition, a new proceeding would begin,
and if the same judge presided over the new action, she would be “entitled to a new
judge as a matter of right upon filing an affidavit of prejudice.” Id. The trial court’s order
did not deprive her of this right.



                                             16
No. 80395-6-I/17


consider the financial resources of both parties before making an award of fees.

A lack of findings on financial resources requires reversal. In re Marriage of

Scanlon and Witrak, 109 Wash. App. 167, 181, 34 P.3d 877 (2001) (reversing a

denial of fees and remanding for consideration of a trial court fees request). It

appears the trial court made no such findings, so we conclude the trial court

abused its discretion and reverse the award of fees.

       2. GAL fees

       We review a trial court’s order to pay GAL fees for an abuse of discretion.

See In re Marriage of Bobbitt, 135 Wash. App. 8, 31, 144 P.3d 306 (2006). The

trial court ordered Bannick to pay all the GAL’s fees. Bannick argues that the

trial court abused its discretion by ordering her to do so without making findings

as to her financial resources as required by RCW 26.12.175(1)(d). The trial court

made no such findings, so Bannick is correct. See Hardin v. Lofgren, noted at 3
Wash. App. at 1024, 2018 WL 1831136 at *14 (reversing an order to pay GAL costs

where the trial court did not determine the parties’ ability to pay and remanding

so that the court could perform the proper analysis); but see GR 14.1

(“Washington appellate courts should not, unless necessary for a reasoned

decision, cite or discuss unpublished opinions in their opinions.”). We reverse

the order requiring Bannick to pay the GAL’s fees.

   H. Different Judge on Remand

       Bannick argues that given the trial court’s efforts to retain jurisdiction over

the matter and its exaggeration of the evidence against her, we should remand




                                          17
No. 80395-6-I/18


this matter to a different judge and avoid the appearance of unfairness or bias

against her. We disagree.

       We may reassign a family law case on remand if the trial judge would

exercise discretion on remand on the same issue triggering the appeal, and has

already been exposed to prohibited information, expressed an opinion about the

merits, or otherwise prejudged the issue. In re Marriage of Black, 188 Wash. 2d
114, 137, 392 P.3d 1041 (2017) (citing State v. McEnroe, 181 Wash. 2d 375, 387,

333 P.3d 402 (2014)). Reassignment “is available only in limited circumstances;

even where a trial judge has expressed a strong opinion as to the matter

appealed, reassignment is generally not available as an appellate remedy if an

appellate opinion offers sufficient guidance to effectively limit trial court discretion

on remand.” State v. Solis-Diaz, 187 Wash. 2d 535, 540, 387 P.3d 703 (2017).

“[W]here review of facts in the record shows the judge’s impartiality might

reasonably be questioned, the appellate court should remand the matter to

another judge.” Id.

       We remand the parenting plan to the trial court, which will presumably

fashion a new parenting plan. But the trial court would not use its discretion on

the issue that mandated reversal—inclusion of the procedure allowing the parties

to avoid the modification procedure of RCW 26.09.260.

       And Bannick cannot reasonably question the trial court’s impartiality. As

discussed above, while, in certain oral findings, the trial court mistakenly

attributed quotes to the kindergarten teacher and visitation supervisor,

substantial evidence still supports the oral findings. Nor does she support her


                                          18
No. 80395-6-I/19


concerns suggesting that the trial court on remand might suffer from

“confirmation bias,” raised for the first time in her reply brief.

       We do not remand the parenting plan to a new judge.

       We affirm in part, reverse in part, and remand for proceedings consistent

with the opinion. We also note that neither side is the prevailing party for the

purpose of any fees incurred on appeal.12




 WE CONCUR:




       12
          Under RCW 26.09.140, we may award fees to the party who substantially
prevails on appeal. State ex rel. M.M.G. v. Graham, 159 Wash. 2d 623, 637–38, 152 P.3d
1005 (2007).


                                           19